PD-0610-15                             V5    I o^

  N\
       'd^^i^^jQ^                 Of1 C.£/M/AJfcU ^pp&Aus
                                      FILED IN
                                                         RECEIVED
                              _CaURLOFXRIMINAUPPEAt?
                                    _MAY-2-2_2SI5-        MAY 15 2015
                                                        COURT OF APPEALS
                                                          WAGQr-TEXAS-
 —T7 ,,   J   L     A—T^ /^ r ^bel Acosta, Clerk




   Cg)MiM/\tfcPPe^Ls

                                                                             S-


                                                       L\tn±j_sk4[pls;
                             V.
                      a;..                                                   W7




 \(Q AVAC^T,—re/lln.
                                                                        £1




Us-Hi^rt-j}[)s CaSe~A/JPiS                      >77^   ^ d« /^ffi^fr"